                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NICHOLLE BARCELO                  :      CIVIL ACTION
                                  :
          v.                      :
                                  :
TEVA PHARMACEUTICALS USA, INC.,   :
et al.                            :      NO. 18-3984
____________________________      :      _________________________
                                  :
AMY KRUZEL                        :      CIVIL ACTION
                                  :
          v.                      :
                                  :
TEVA PHARMACEUTICALS USA, INC.,   :
et al.                            :      NO. 18-3986
____________________________      :      _________________________
                                  :
KATHRYN REITH                     :      CIVIL ACTION
                                  :
          v.                      :
                                  :
TEVA PHARMACEUTICALS USA, INC.,   :
et al.                            :      NO. 18-3987
____________________________      :      _________________________
                                  :
NADIA SMIRNOVA                    :      CIVIL ACTION
                                  :
          v.                      :
                                  :
TEVA PHARMACEUTICALS USA, INC.,   :
et al.                            :      NO. 18-3988
____________________________      :      _________________________
                                  :
ASHLEY RILEY                      :      CIVIL ACTION
                                  :
          v.                      :
                                  :
TEVA PHARMACEUTICALS USA, INC.,   :
et al.                            :      NO. 18-3989
____________________________      :      _________________________
LAUREN WALLIS                      :   CIVIL ACTION
                                   :
          v.                       :
                                   :
TEVA PHARMACEUTICALS USA, INC.,    :
et al.                             :   NO. 18-3990
____________________________       :   _________________________
                                   :
LATIESHA TRAYLOR                   :   CIVIL ACTION
                                   :
          v.                       :
                                   :
TEVA PHARMACEUTICALS USA, INC.,    :
et al.                             :   NO. 18-3991
____________________________       :   __________________________
                                   :
LAURIE STEINER HALPERIN            :   CIVIL ACTION
                                   :
          v.                       :
                                   :
TEVA PHARMACEUTICALS USA, INC.,    :
et al.                             :   NO. 18-3992
____________________________       :   _________________________
                                   :
CHRISTI ROUTT                      :   CIVIL ACTION
                                   :
          v.                       :
                                   :
TEVA PHARMACEUTICALS USA, INC.,    :
et al.                             :   NO. 18-3996
____________________________       :   _________________________
                                   :
TAMMARA UPTON                      :   CIVIL ACTION
                                   :
          v.                       :
                                   :
TEVA PHARMACEUTICALS USA, INC.,    :
et al.                             :   NO. 18-4419




                             -2-
                             MEMORANDUM

Bartle, J.                                       November   18, 2019

          The defendants have moved to transfer venue in these

ten separate diversity actions under 28 U.S.C. § 1404(a) to the

various districts where the plaintiffs are citizens and reside.

The court permitted extensive discovery pertaining to the

motion.

          The allegations in each case are similar.      The

plaintiffs all allege that they suffered personal injuries from

a defective intrauterine copper contraceptive device (“IUD”)

manufactured and sold by defendants.      Upon removal of the

plaintiff’s IUD some years after it was implanted, a part broke

off and remained embedded.   Additional surgery was required.

          Three of the plaintiffs are citizens of California,

one of Idaho, one of Minnesota, one of New Jersey, one of

Tennessee, one of Texas, and two of Utah.      The IUDs in question

were manufactured in Buffalo, New York.      Each plaintiff’s IUD

was prescribed, sold, implanted and removed in the state where

that plaintiff resides.   None of the plaintiffs has or had any

contact with Pennsylvania other than to have a Pennsylvania

attorney file the lawsuits in the Court of Common Pleas of

Philadelphia County from which they were removed. 1



1. The defendants Teva Women’s Health, Inc., CooperSurgical,
Inc., and The Cooper Companies, Inc. have moved to transfer

                                -3-
          While certain defendants also seek in the alternative

to dismiss for lack of personal jurisdiction under Rule 12(b)(2)

of the Federal Rules of Civil Procedure, it is well-settled that

the court may rule on a motion to transfer under § 1404(a)

without first deciding whether it has personal jurisdiction over

the defendants.   Goldlawr v. Heiman, 369 U.S. 463, 466 (1962);

United States v. Berkowitz, 328 F.2d 358 (3d Cir. 1964).

          Section 1404(a) provides:

          For the convenience of parties and
          witnesses, in the interest of justice, a
          district court may transfer any civil
          action to any other district or division
          where it might have been brought or to any
          district or division to which all parties
          have consented.

The moving party has the burden of proof that “all relevant

things considered the case would be better off transferred to

another district.”   In re United States, 273 F.3d 380, 388

(3d Cir. 2001).




venue in the Barcelo, Kruzel, Reith, Routt, Smirnova, and Wallis
cases. Defendants Teva Pharmaceuticals USA, Inc. (“Teva USA”)
and Teva Branded Pharmaceutical Products R&D, Inc. (“Teva
Branded”) were previously dismissed as fraudulent joined. Only
defendants Teva Women’s Health, Inc. and CooperSurgical, Inc.
have moved to transfer in the Halperin, Riley and Traylor cases,
since defendants The Cooper Companies, Inc., Teva USA and
Teva Branded were dismissed in these cases as fraudulently
joined. In Upton, all five defendants removed the action.
Plaintiff did not move to remand, and no issue of fraudulent
joinder has been raised.

                                -4-
          The Court of Appeals decision in Jumara v. State Farm

Insurance Co., 55 F.3d 873 (3d Cir. 1995) governs the analysis

of the pending motion.   The Court has outlined a number of

private and public factors which must be considered.   The

private factors include:

          [1] plaintiff’s forum preference as
          manifested in the original choice, [2] the
          defendant’s preference, ]3] whether the
          claims arose elsewhere, [4] the convenience
          of the parties as indicated by their
          relative physical and financial condition,
          [5] the convenience of the witnesses–but
          only to the extent that the witnesses may
          actually be unavailable for trial in one of
          the fora, and [6] the location of the books
          and records (similarly limited to the extent
          that the files could not be produced in the
          alternative forum).

          While the plaintiff’s choice of forum should not be

lightly disturbed, it is afforded less weight when the plaintiff

selects a forum other than where she resides.   Piper Aircraft

Co. v. Reyno, 454 U.S. 235, 236 (1981); In re Link A Media

Devices Corp., 662 F.3d 1221, 1223 (Fed. Cir. 2011).   As noted

above, none of the plaintiffs resides in Pennsylvania and none

of the significant events occurred here.   On the contrary,

plaintiffs’ injuries took place in their home fora.    Plaintiffs’

choice to litigate in Pennsylvania deserves little weight.    The

defendants’ preference, of course, is the home forum of each

plaintiff where her claim arose.




                                -5-
            The scales on the issue of the convenience of the

parties tips heavily in favor of transfer.    It will clearly be

less expensive for the individual plaintiffs to have their

lawsuits litigated near their homes than to travel in some cases

thousands of miles to Philadelphia.    There is no significant

burden on defendants, large corporations, in moving the cases

elsewhere.    In any event, they are the moving parties.

            Likewise, the convenience of the witnesses strongly

supports transfer.    The plaintiffs’ physicians and other

caregivers are all located in or near the transferee districts.

They would not be subject to subpoena for trial in this

district.    The plaintiffs’ medical records, which will be highly

relevant, are also located where the plaintiffs and other

relevant witnesses reside.    Any records in the possession of the

defendants as well as their witnesses can easily be made

available in those locations.    In sum, the private factors which

we must take into account under Jumara all weigh heavily in

favor of transfer.

            There are also public factors under Jumara which we

must take into account:

            [1] the enforceability of the judgment,
            [2] practical considerations that could make
            the trial easy, expeditious, or inexpensive,
            [3] the relative administrative difficulty
            in the two fora resulting from court
            congestion, [4] the local interest in
            deciding local controversies at home,

                                 -6-
            [5] the public policies of the fora, and
            [6] the familiarity of the trial judge with
            the applicable state law in diversity cases.

            Any judgment, of course, can be enforced regardless of

which district is the trial forum.     It is more practical to have

a trial in the transferee districts where the plaintiffs reside

and their physicians are located.      It will be less expensive for

plaintiffs and easier for them to have the trials there than in

Pennsylvania.    There is no evidence that the congestion of any

court is an issue.    The transferee districts have a strong

interest in resolving claims of their own citizens who were

injured there.    Finally, we recognize that Pennsylvania’s choice

of law rules will apply.    See Van Dusen v. Barrack, 367 U.S. 612

(1964).    Regardless of what substantive law will apply, there is

no doubt that federal judges are fully capable of applying it.

The public factors favor transfer of venue.

            There are numerous cases in this district involving

allegedly defective products where the court has transferred the

action to another district under similar or even less compelling

circumstances.    See, e.g., Kershner v. Komatsu Ltd., 305

F. Supp. 3d 605, 610 (E.D. Pa. 2018); Kallman v. Aronchick, 981

F. Supp. 2d 372, 382 (E.D. Pa. 2013). In re Diet Drugs, Civil

Action No. 12-20002, 2013 WL 3242717, at *3 (E.D. Pa. June 26,

2013).    We reiterate that the only real connection that these

lawsuits have to this district is plaintiffs’ choice of a lawyer

                                 -7-
located here.   In accordance with Jumara and consistent with the

precedents in this district, the motion of defendants to

transfer venue in these ten actions under § 1404(a) will be

granted “for the convenience of the parties and witnesses, in

the interest of justice.”




                                -8-
